United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1935
                                    ___________

James Claybon, Jr.,                       *
                                          *
             Appellant,                   *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
Jerry Taylor, individually and in his     * Eastern District of Arkansas.
capacity as Mayor of the City of          *
Pine Bluff, Arkansas; City of             *        [UNPUBLISHED]
Pine Bluff, Arkansas,                     *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: July 7, 1999

                                Filed: July 19, 1999
                                    ___________

Before HANSEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        James Claybon, Jr., appeals from the district court’s1 grant of summary judgment
in his 42 U.S.C. § 1983 action against the City of Pine Bluff, Arkansas, and its mayor.
Having carefully reviewed the parties’ briefs and submissions on appeal, we conclude


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
the district court’s judgment was correct. Accordingly, we affirm. See 8th Cir. R.
47B. We also grant appellees’ motion to strike those portions of appellant’s appendix
that were not before the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-